Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 34 is directed to a rubber composition comprising a rubber, a filler, a crosslinking system, and from 65 to 110 phr of at least one hydrocarbon resin, predominantly composed of units resulting from α-pinene monomers, exhibiting an aliphatic proton content of greater than 95%, an aromatic proton content of less than 5%, and a glass transition temperature within a range extending from 75° C to 95° C.  The closest prior art of record, Abad (WO 2016/202968), teaches the claimed rubber composition but it does not teach that the hydrocarbon resin has an aliphatic proton content of greater than 95%, an aromatic proton content of less than 5%, or a glass transition temperature within a range extending from 75° C to 95° C.  The Non-Final Office Action of October 26, 2021 cites Labauze (US 2004/0092644) as teaching a resin which does possess these properties.  However, applicant has submitted a Rule 1.132 Declaration showing evidence that the claimed hydrocarbon resin gives rise to unexpected results within the composition when compared to other hydrocarbon resins which do not possess these properties.  The results are commensurate in scope with the claims.  Therefore, the obviousness rejection is overcome and claim 34 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767